     Case 2:19-cv-01517-KJD-BNW Document 13 Filed 10/09/19 Page 1 of 2



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    MARTA D. KURSHUMOVA, ESQ.
      Nevada Bar No. 14728
 4    E-mail: mkurshumova@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 325
      Las Vegas, Nevada 89104
 6
      Tel: (702) 625-3893
 7    Fax: (702) 625-3893
      E-mail: jfoley@hkm.com
 8    Attorneys for Plaintiff
 9                              UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA

11
12     RYAN ENLOW, an Individual,                      CASE NO.: 2:19-cv-01517-KJD-BNW
13
                          Plaintiff,
                                                        STIPULATION AND ORDER FOR
14
       vs.                                                EXTENSION OF TIME FOR
15                                                       PLAINTIFF TO RESPOND TO
       STATE OF NEVADA ex rel. BOARD OF                   DEFENDANT’S MOTION TO
16     REGENTS OF THE NEVADA SYSTEM                         DISMISS PLAINTIFF’S
17     OF HIGHER EDUCTION ON BEHALF                             COMPLAINT
       OF THE UNIVERSITY OF NEVADA,
18     LAS VEGAS, DOE INDIVIDUALS I –X,                              (First Request)
       ROE CORPORATIONS I-X,
19
                          Defendants.
20
21           IT IS HEREBY STIPULATED by and between the parties hereto through their

22    respective attorneys that Plaintiff Ryan Enlow may have additional time within which to submit
23    Plaintiff’s Opposition to Defendant’s Motion to Dismiss Plaintiff’s Complaint.
24
             1.      Under the Federal Rules of Civil Procedure, Plaintiff’s Opposition would be due
25
      October 2, 2019. See Fed. R. Civ. P. 12(a)(4)(A).
26
             2.      On October 9, 2019, Marta D. Kurshumova, counsel for Plaintiff, conferred with

      Janet L. Merrill, counsel for Defendant, regarding the timing of Plaintiff’s Opposition. Counsel


                                                Page 1 of 2
     Case 2:19-cv-01517-KJD-BNW Document 13 Filed 10/09/19 Page 2 of 2



 1    for Defendant consented to Plaintiff’s request to enlarge the time for filing the reply by eight
 2    (8) days, which would make the new deadline Thursday, October 17, 2019.
 3
               3.     Good cause exists for this extension as Ms. Kurshumova is new to the case and
 4
      needs more time to review the file.
 5
               4.     The extension will not result in undue delay in the administration of this cause.
 6
 7             5.     No other enlargement of time has been previously requested in this case.

 8             This document is being electronically filed through the Court’s ECF System. In this
 9    regard, counsel for Plaintiff hereby attests that (1) the content of this document is acceptable to
10
      all persons required to sign the document; (2) Defendant’s counsel has concurred with the filing
11
      of this document; and (3) a record supporting this concurrence is available for inspection or
12
13    production if so ordered.

14     DATED: October 9, 2019                           DATED: October 9, 2019

15     /s/
       ELDA M. SIDHU, ESQ.                              JENNY FOLEY, ESQ.
16     JANET L. MERRILL, ESQ.                           MARTA D. KURSHUMOVA, ESQ.
       UNIVERSITY OF NEVADA, LAS VEGAS                  HKM EMPLOYMENT ATTORNEYS LLP
17     4505 S. Maryland Parkway, Box 451085             1785 East Sahara, Suite 300
       Las Vegas, Nevada 89154-1085                     Las Vegas, Nevada 89104
18     Telephone: (702) 895-5185                        Tel: (702) 805-8340
       Facsimile: (702) 895-5299                        Fax: (702) 625-3893
19     Attorney for Defendant                           Attorney for Plaintiff
20
21                                                     ORDER

22             IT IS SO ORDERED:
23
24             October 16
      Dated:                              , 2019
25
26                                                           United States Magistrate Judge




                                                   Page 2 of 2
